Citation Nr: 1047263	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-27 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

1. Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

The Veteran testified at a Video Conference hearing before the 
undersigned Veterans Law Judge in September 2010.  A transcript 
of that proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected PTSD, which is 
currently evaluated as 30 percent disabling, has progressively 
worsened and that a higher evaluation is warranted (to include on 
an extraschedular basis). See Hearing Transcript, p. 8.  He 
further asserts that he is unable to secure and maintain gainful 
employment due to severe PTSD symptomatology, to include memory 
loss, impaired judgment, and difficulty in maintaining effective 
work/social relationships.  

On a VA examination in July 2007, the examiner stated that the 
Veteran's psychiatric symptoms caused occupational and social 
impairment with reduced reliability and productivity; a GAF score 
of 40 was provided.  Notably, the examination report did not 
contain an explanation of the significance of the assigned GAF 
score.  Moreover, while the examiner indicated that he reviewed 
the Veteran's contentions that his unemployment was secondary to 
the effects of the PTSD, he made no specific findings as to the 
issue of unemployability.  

TDIU is an element of all appeals of an initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  The Board finds that the Veteran has raised the 
issue of entitlement to a TDIU as part of his claim for a higher 
rating for service-connected PTSD.  Although they are listed 
separately on the title page, the issues are not independent and 
must be adjudicated as one claim. See Rice, 22 Vet. App. at 455.

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Veteran's only service-connected disability is PTSD, 
currently rated 30 percent disabling.  He does not currently meet 
the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  
VA policy is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations. 38 C.F.R. § 4.16(b).  However, the Board 
is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) for 
consideration of an extraschedular rating under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  
Appropriate notice for TDIU should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate 
notice with respect to the TDIU claim.

2. After the development described above has 
been completed, schedule the Veteran for a VA 
psychiatric examination to identify the 
current level of impairment resulting from 
his service-connected PTSD.  The claims file 
should be made available to the examiner for 
review before the examination.  All tests and 
studies deemed helpful by the examiner should 
be conducted in conjunction with the 
examination.  Specifically, the examiner 
should attempt to explain the significance of 
the GAF score assigned after taking detailed 
information regarding the Veteran's mental 
health status.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the service-
connected PTSD would preclude the Veteran 
from maintaining employment for which his 
education and occupational experience would 
otherwise qualify him. 

3. The RO/AMC should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the Veteran's 
medical history, education and employment 
history, and social and industrial capacity. 
The social worker who conducts this survey 
should identify those activities that 
comprise the Veteran's daily routine. With 
regard to his employability, the Veteran 
should be asked to provide the names and 
addresses of businesses where he has worked 
and or sought employment. Any potential 
employment opportunities should be 
identified. The claims folder must be made 
available to the social worker in conjunction 
with the survey as it contains important 
historical data.

4. After completion of the foregoing, the 
RO/AMC should readjudicate the appeal for a 
higher rating for PTSD, to include 
schedular, extraschedular, and TDIU 
consideration.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

